Citation Nr: 1045517	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-50 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus, 
currently rated as 30 percent disabling prior to May 25, 2010, 
and as 50 percent thereafter.

2.  Entitlement to an increased rating for a right ankle 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2009 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claims of entitlement to ratings in excess of 20 percent for a 
right ankle disability and 30 percent for bilateral pes planus.  
By a July 2010 rating decision, the RO increased the disability 
rating for the Veteran's bilateral pes planus from 30 to 50 
percent disabling, effective May 25, 2010.  In September 2010, 
the Veteran testified before the Board at a hearing held at the 
RO.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).   38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At his September 2010 hearing before the Board, the Veteran 
withdrew his appeal concerning entitlement to an increased rating 
for bilateral pes planus.

2.  Throughout the pendency of the appeal, the Veteran's right 
ankle disability (degenerative joint disease) has been manifested 
by pain, swelling, and marked limitation of motion with pain.  
Ankylosis has not been demonstrated.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to an increased rating for bilateral pes 
planus have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for a rating in excess of 20 percent for a right 
ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5010-5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b) (2010).  Withdrawal may be made by the appellant or by 
his authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2010).

In December 2009, the Veteran submitted a VA Form 9 Appeal to 
Board of Veterans' Appeals, perfecting his appeal as to the issue 
of entitlement to an increased rating for bilateral pes planus, 
as identified in the November 2009 statement of the case.

At his September 2010 hearing before the Board, the Veteran 
stated that he was withdrawing his appeal as to the issue of 
entitlement to an increased rating for bilateral pes planus 
because he was satisfied with the increase rating assigned in the 
July 2010 rating decision.  The Board finds that the Veteran's 
oral statement transcribed at the hearing indicating his 
intention to withdraw the appeal satisfies the requirements for 
the withdrawal of a substantive appeal.

As the appellant has withdrawn his appeal as to the issue of 
entitlement to an increased rating for bilateral pes planus, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning that issue.  The Board 
therefore has no jurisdiction to review the issue.

Accordingly, the issue of entitlement to an increased rating for 
bilateral pes planus is dismissed.

Higher Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups.  However, those 
provisions of should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  38 C.F.R. 
§§ 4.14, 4.40, 4.45 (2010); Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5010.  The criteria for the 
evaluation of traumatic arthritis under DC 5010 direct that the 
evaluation be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, DC 5003, 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic codes, 
a rating of 10 percent may be applied to each such major joint or 
group of minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, DC 5010.  In the absence of 
limitation of motion, X-ray evidence of arthritis involving two 
or more major joints or two or more minor joint groups, will 
warrant a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more major 
joint groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, 
Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It 
should also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

The Veteran's right ankle disability is rated 20 percent 
disabling under DC 5010-5271.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2010).  DC 5010 pertains to 
degenerative arthritis and DC 5271 pertains to limitation of 
motion of the ankle.

Other potentially applicable diagnostic codes include 5272 
(ankylosis of the subastralgar or tarsal joint), 5273 (malunion 
of the os calcis or astralgus), and 5274 (astralgalectomy).  
Diagnostic Codes 5272, 5273, and 5274, however, do not provide 
for ratings in excess of 20 percent.  As the Veteran is already 
in receipt of a 20 percent disability rating for his right ankle, 
DCs 5272, 5273, and 5274 cannot serve as a basis for an increased 
rating in this case.

Diagnostic Code 5270, which pertains to ankylosis of the ankle 
joint, is not applicable in this case, as the Veteran has not 
been diagnosed with ankylosis of the right ankle.  Specifically, 
on VA examination as recently as October 2009 and May 2010, range 
of motion of the right ankle revealed dorsiflexion to 10 degrees 
and plantar flexion to 30 degrees.  These examination reports, as 
well as the VA and private treatment records of record, do not 
demonstrate a diagnosis of ankylosis or findings akin to 
immobility of the ankle joint.

The Board thus turns to the remaining applicable diagnostic 
codes, DCs 5271, 5010, and 5167.

A review of the claims file reflects that in May 2009, the 
Veteran's private physician submitted a statement that the 
Veteran was experiencing ankle pain and swelling in both feet and 
ankles that impacted his ability to complete daily activities.  
There was limited dorsiflexion in the right ankle joint.  There 
was diminished vibratory sensation in the right foot medially and 
absent laterally along the sural nerve.  The Veteran walked with 
a cane and his walking was limited due to pain and fatigue.  

On October 2009 VA examination, the Veteran reported pain at all 
times in the right ankle.  He denied any instability, increased 
pain on repetitive use, flare-ups, or incapacitating episodes.  
His right ankle disability interfered with his daily activities 
such as walking and standing.  Physical examination revealed 
arthritic changes and swelling.  Range of motion testing revealed 
dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  
There was pain throughout testing.  There was no instability.  
Anterior drawer testing and talar tilt testing were negative.  
His gait was slow and antalgic.  There was no additional 
limitation of joint function due to pain, fatigue, or lack of 
endurance on repetitive testing.  X-ray examination showed mild 
ankle osteoarthritis.

VA treatment records dated until January 2010 reveal ongoing 
complaints of right ankle pain and limitation in range of motion, 
though no specific ranges were documented.

A November 2009 private treatment record reflects the Veteran's 
report that his ankle pain had worsened in the previous five 
years.  He reported increased swelling and that he relied on a 
cane to walk.  He had difficulty climbing stairs  and had 
stiffness and immobility.  Physical examination revealed 
diminished sensation testing.  

On May 2010 VA examination, the Veteran reported that his ankle 
pain had worsened since the last VA examination.  He stated the 
pain interfered with his ability to walk and stand.  He denied 
any incapacitating episodes or flare-ups.  Physical examination 
revealed that he walked with a cane and that his gait was slow 
and antalgic.  There were positive arthritic changes and slight 
joint effusion.  There was pain with palpation along the medial 
and lateral joint line.  Range of motion testing revealed 
dorsiflexion to 10 degrees and plantar flexion to 30 degrees with 
pain throughout the examination.  Motor strength was normal and 
there was no instability.  There was no additional limitation of 
joint function due to pain, fatigue, or lack of endurance on 
repetitive testing.  The assessment was right ankle degenerative 
joint disease unchanged since the last VA examination. 

At his September 2010 hearing before the Board, the Veteran 
reported that it was difficult for him to leave the home or care 
for his ailing wife due to his ankle pain.  He stated that his 
ankle pain had gotten worse over the previous seven years. 

Diagnostic Code 5271 provides for a maximum 20 percent rating for 
marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC 
5271.  As the Veteran is already in receipt of a 20 percent 
rating under this diagnostic code,  DC 5271 cannot serve as a 
basis for an increased rating.

Next, while the Veteran has been diagnosed with degenerative 
joint disease of the right ankle, because he is in receipt of a 
compensable rating under a diagnostic code predicated upon 
limitation (5271), he is not entitled to a separate 10 percent 
rating under either DC 5003 or 5010.  38 C.F.R. § 4.71a, DC 5010, 
Note 1.  

The remaining potentially applicable diagnostic code is DC 5167 
(loss of use of foot), which provides for a 40 percent disability 
rating.  While the Veteran's right ankle disability is 
significant, the medical evidence does not show, nor does he 
allege, that he has actually lost the use of the foot.  He is 
able to walk and stand, albeit with limitations, and clearly has 
more function in the foot than would be served with an amputation 
stump.  See 38 C.F.R. § 4.63 (2010).  Thus, the Veteran is not 
entitled to a 40 percent rating under DC 5167.

Despite that the Veteran has continued to complain of right ankle 
pain, as demonstrated in VA treatment records dated from November 
2008 to January 2010, and in reports of VA examination dated in 
October 2009 and May 2010, he has not been diagnosed with a right 
ankle disability which would allow for a rating in excess of 20 
percent.  

The Board has considered whether there is additional loss of 
function as a result of repetitive use of the right ankle.  
However, where a disability has been rated at the maximum level 
provided by the diagnostic code under which it is rated, the 
considerations of DeLuca do not apply.  VAOPGCPREC 36-97, 63 Fed. 
Reg. 31262 (1998), citing Johnston v. Brown, 10 Vet. App. 80 
(1997) (remand for consideration of functional loss of range of 
motion of a wrist due to pain inappropriate where rating 
currently assigned for limitation of motion was maximum available 
under the applied diagnostic code).

The Board has also considered whether the Veteran is entitled to 
a higher rating on an extra-schedular basis.  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under § 3.321 
is a three-step inquiry.  First, it must be determined whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  In this regard, the Court indicated 
that there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected right ankle 
disability with the established criteria found in the rating 
schedule.  However, the Board finds that the Veteran's right 
ankle disability is fully addressed by the rating criteria.  
There are no additional symptoms of his right ankle disability 
that is not addressed by the rating schedule.  Specifically, 
although the Veteran stated that he experiences constant pain in 
his right ankle and it prevents him from walking for more than a 
few blocks and interferes with his daily activities, his current 
20 percent rating accounts for marked limitation of motion of the 
ankle and the effects of arthritis.  Further, repetitive testing 
on VA examination has not demonstrated additional disability that 
is not accounted for in his current rating.  Therefore, the Board 
finds that rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
right ankle disability.  As such, the Board finds that the rating 
schedule is adequate to evaluate the Veteran's disability 
picture.  Moreover, to the extent that the right ankle disability 
may interfere with his employability, such interference is 
addressed by the schedular rating criteria.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are 
no related factors such as marked interference with employment or 
frequent periods of hospitalization.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996).

The Board has considered whether a higher rating might be 
warranted for any time during the pendency of this appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).  However, the weight of the credible 
evidence demonstrates that the Veteran is entitled to no more 
than a 20 percent rating for his right ankle disability during 
the period under consideration.  The preponderance of the 
evidence is against the claim for an increased rating and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in June 2009; a rating decision 
in August 2009; and a statement of the case in November 2009.  
These documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence in 
the appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the July 2010 supplemental 
statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained two medical examinations in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

ORDER

The issue of entitlement to an increased rating for bilateral pes 
planus is dismissed.

An increased rating higher than 20 percent for a right ankle 
disability is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


